DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1, 6-7, 10, 16-18, 20, 31, 34 and 38 are objected to because:
Claim 1, lines 2-3, “piezoelectric driving element”; and lines 5-6, “piezoelectric driver”, renders the claim unclear and leave doubt as to what is being referred to. They seems to both referring to the same feature.
Claim 6, line 3, “the top” lacks antecedent basis.
Claim 6, line 3, “the direction” lacks antecedent basis.
Claim 7, line 2, “said transverse direction” lacks antecedent basis.
Claim 7, line 4, “said sides” lacks antecedent basis.
Claim 10, line 3, “said sides” lacks antecedent basis.
Claim 10, lines 3- 4, “the respective” lacks antecedent basis.
Claim 16, line 3, “the corresponding hinge” lacks antecedent basis.
Claim 17, lines 2-3, “the flexure bearings” first and second occurrences, lack antecedent basis.
Claim 18, line 3, “the bottom” lacks antecedent basis.
Claim 20, lines 4 and 5, phrase, “it is” unclear as to what is being referred to.
Claim 20, line 4, “the bottom” lacks antecedent basis.

Claim 34, line 3, there seems to be a period (.) after, ferromagnetic material.
Claim 38, lines 3-4, “the electrode terminals” lacks antecedent basis.
Claim 38, line 4, “the length” lacks antecedent basis.
Claim 38, line 6, “the respective terminals” lacks antecedent basis.
Claim 38, line 7, “the terminals” lacks antecedent basis.
Claim 38, line 10, “the piezoelectric effect” lacks antecedent basis.
The Examiner has point out only some of the deficiencies, the Applicant is required to review all the claims and make the appropriate corrections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 10-14, 16-18, 20, 22-23, 25, 27, 31, 34, 38 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, “preferably” and “sleeve-like” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 12, line 3, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.

Claim 20, line 3, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 23, line 7, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 25, lines 4 and 5, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 27, lines 4 and 10, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 31, lines 4, 8 and 9, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 31, line 7, “particular” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 34, lines 3 and 4, “preferably” and “sleeve-like” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 38, lines 3 and 5, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 44, line 5, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 6-7, 18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Graber et al, WO 2015/112796 [Graber].
Regarding claim 1, Graber discloses (figs. 2-4) a vacuum circuit breaker [pg. 3, lines 16-18] comprising a vacuum interrupter (82) operable between a closed state and an open state, and an actuator (50), where said actuator comprises a piezoelectric driving element (52) that is expandable and contractible along an expansion axis in response to an electrical input signal, and where said actuator (50) further comprises a mechanical amplifying structure (54) extendable along an actuation axis and being mechanically coupled to said piezoelectric driver (52) such that expansion or contraction of said piezoelectric driving element (52) causes said amplifying structure to extend or retract along said actuation axis, said mechanical amplifying structure (54) being coupled to said vacuum interrupter (82) for operating said vacuum interrupter (82) between said closed and open states.
Regarding claim 3, Graber further discloses where said amplifying structure (54) comprises a body (54), which is preferably sleeve-like in shape, shaped and dimensioned to define a cavity in which said piezoelectric driver (52) is located.
Regarding claim 6, Graber further discloses where said body (54) has a first flexible structure (54) extending between first and second sides (55a, 55b) of the body (54) defining the top of said cavity, said flexible structure being flexible in the direction of said actuation axis to effect extension and contraction of said actuator (52).
Regarding claim 7, Graber further discloses where said first and second sides (55a, 55b) are movable with respect to each other in said transverse direction, said first flexible structure being configured to flex in the direction of said actuation axis in response to relative movement of said sides 
Regarding claim 18, Graber further discloses where said body (54) has a second flexible structure (54) extending between first and second sides (55a, 55b) of the body (54) defining the bottom of said cavity.
Regarding claim 20, as best understood, Graber further discloses where said piezoelectric driver (52) is located in said cavity such that a gap is defined between said piezoelectric driver (52) and said first flexible structure (54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Jaenker, US 6294859.
Regarding claim 10, Graber fails to explicitly disclose wherein the flexible structure comprises at least one set of first and second rigid segments, each segment having one end coupled to a respective one of said sides by a respective hinge, the respective other end of each segment being coupled together by an intermediate segment that allows the first and second segments to pivot with respect to each other about an axis that runs parallel with the first and second sides.
Jaenker discloses (fig. 1) a flexible structure (2) comprises at least one set of first and second rigid segments (12.3), each segment (12.3) having one end coupled to a respective one of said sides (12.2) by a respective hinge (18), the respective other end of each segment (12.3) being coupled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible structure of Graber with the teaching of the flexible structure of Jaenker, thereby providing a compact structure that has a high strength and stiffness in the lengthwise loading direction, yet simultaneously achieves a high energetic efficiency and a long operating lifetime.
Regarding claim 11, Jaenker further discloses where each hinge (18) comprises a flexure bearing (10).
Regarding claim 12, Jaenker further discloses where said intermediate segment (12.1) comprises a structure to which the respective end of each of the first and second segments (12.3) is coupled by a respective hinge (18), preferably comprising a flexure bearing (10).
Regarding claim 13, Graber further discloses where an intermediate segment (70, 72) forms part of a coupling between said actuator (50) and said vacuum interrupter (82) for operating the vacuum interrupter.
Regarding claim 14, Jaenker further discloses where the flexible structure (2) comprises first and second sets (16) of said first and second segments (12.3), the sets (16) being stacked such that the first set (16) is located between the second set (16) and the cavity, and where preferably, the respective other end of each segment (12.3) of each set (16) is coupled to a common intermediate segment (12.1).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Stahlhuth, US 4808874.
Regarding claim 22, Graber fails to disclose wherein a thermal compensating component is provided at each of said first and second sides for engaging with the piezoelectric driver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Graber with the inclusion of the thermal compensating elements of Stahlhuth, thereby providing stability to the piezoelectric driver throughout a wide range of temperatures.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, 112 rejections, and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed vacuum circuit breaker, where the respective hinge that couples the respective one end of the respective first and second segments of the second set to the respective first or second side is stiffer than a corresponding hinge of the second set.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barillot et al, Chen et al, Newnham et al, Boecking, Fathi et al and Kawazoe are examples of driving mechanisms utilizing piezoelectric actuators, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833